Mikoll, J., dissents and votes to annul in the following memorandum. Mikoll, J. (dissenting).
I respecfully dissent. At issue here is whether it was rational for the Tax Commission to decree that the parties to the subject contract were not performing pursuant to a binding and irrevocable agreement as of April 1, 1969 (see Matter of Pell v Board of Educ., 34 NY2d 222). I am in agreement with the interpretation of section 1119 of the Tax Law ascribed to it by the majority, namely, that the statute was intended to apply to a contractor who had computed his bid based on the then existing tax rate and then obligated himself to perform based on his bid. However, if the Legislature had intended to limit the applicability of the provision solely to written contracts they would have stated such purpose. To glean from the term "irrevocable” an intention to limit the section solely to written contracts is not rational. In law there is no distinction between agreements made by words and those made by conduct (Jemzura v Jemzura, 36 NY2d 496, 504). In the instant case, the parties to the contract had demonstrated an intent to be bound by their agreement and acted pursuant to the terms of the contract they made on June 21, 1968 and which was reduced to writing on August 19, 1969. The actions of the parties clearly indicated the existence of a binding agreement. Carver started to purchase material for the project in June of 1968 and began the work in December of 1968. Prior to the execution of the written contract, substantial work had been done on the project by Carver. In addition, some $1,850,000 had been incurred in costs, and this sum plus a 10% retention fee had already been paid to Carver. There was clearly an irrevocable contract entered into between *927Carver and the HRH Construction Corporation. The determination should be annulled, and the petition granted.